Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 7, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The police officers’ testimony regarding the circumstances surrounding the defendant’s apprehension could have been interpreted by the jury as a confirmation of his identification by the complainant (see, People v Trowbridge, 305 NY 471; People v Grate, 122 AD2d 853, lv denied 68 NY2d 1000). However, the issue is unpreserved for appellate review since no objection was raised to such testimony (CPL 470.05 [2]). In any event, considering the clear and strong identification testimony and the lack of probability that the jury would have acquitted the defendant in the absence of the improper testimony, the bolstering error was harmless (see, People v Mobley, 56 NY2d 584; People v Jenkins, 133 AD2d 279, lv denied 70 NY2d 875).
Viewing the court’s charge as a whole, the jury was properly instructed concerning the rules to be applied in arriving at its verdict (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847; People v Quinones, 123 AD2d 793, lv denied 69 NY2d 749).
Finally, we decline to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.